 



EXHIBIT 10.14 b

     SECOND AMENDMENT dated as of March 1, 2005 (this “Amendment”) to the Senior
Secured Credit Agreement dated as of May 6, 2004, as amended by First Amendment
dated as of December 21, 2004 (the “Credit Agreement”), among Metris Companies
Inc., a Delaware corporation (the “Borrower”), the lenders signatory hereto (the
“Required Lenders”), and Deutsche Bank Trust Company Americas, as administrative
agent and collateral agent for the Lenders (in such capacities, the
“Administrative Agent” and “Collateral Agent”).

     WHEREAS, the Borrower, the Lenders (such term and other capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement), the Administrative Agent and the Collateral
Agent, are parties to the Credit Agreement providing for the extension of credit
to Borrower in the form of term loans in the aggregate principal amount of
$300,000,000;

     WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended, and the Administrative Agent, the Collateral Agent and the
Required Lenders are willing to so amend the Credit Agreement, on the terms and
conditions set forth in this Amendment;

     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Amendments to Credit Agreement.

     (a) Definition of “Auction Rate Securities.” Section 1.01 of the Credit
Agreement is hereby amended by adding a new definition of “Auction Rate
Securities” to read as follows:

     “Auction Rate Securities” shall mean securities issued by the issuers
thereof in the form of Indebtedness, preferred stock, equity interests or
undivided beneficial interests in a trust whose interest rate (in the case of
Indebtedness) or dividend or distribution rate (in the case of preferred stock
or other equity interests or interests in a trust) is determined periodically by
a remarketing agent through an auction process.

     (b) Amendment to Definition of “Liquidity Amount.” The definition of
“Liquidity Amount” in Section 1.01 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

     “Liquidity Amount” shall mean, with respect to the Borrower and its
Subsidiaries at any time, (a) the sum of (i) “Cash and cash equivalents,” (ii)
“Investment Securities Available for Sale” consisting of Auction Rate Securities
constituting Permitted Investments, (iii) “Liquidity reserve deposits” (or other
restricted cash), (iv) “Credit card loans held for sale,” (v) “Net credit

 



--------------------------------------------------------------------------------



 



card loans” and (vi)(A) 90% multiplied by (B) the portion of “Retained interests
in loans securitized” that constitutes the “Excess transferor’s interests” minus
(b) the sum of (i) “Deposits” and (ii) Indebtedness for borrowed money having
scheduled principal payments or a final maturity prior to the date that is 91
days after the Maturity Date (other than the Indebtedness outstanding under this
Agreement and the other Loan Documents), in each case as such amounts would
appear on the Borrower’s consolidated balance sheet as of such date in
conforming with GAAP consistently applied.

     (c) Amendment to Definition of “Permitted Investments.” The definition of
“Permitted Investments” in Section 1.01 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (e) thereof, and at the
end of clause (f) thereof, deleting the period and inserting “; and” in lieu
thereof, and adding a new clause (g) thereto, to read as follows:

     (g) Auction Rate Securities (other than securities issued by the Borrower
or any of its Affiliates) with a date established for the next resetting of the
rate or dividend, as applicable, not later than 49 days after the date of
acquisition thereof (or, following the acquisition thereof, since the last reset
date) and having, at such date of acquisition and on each subsequent reset date,
a rating from S&P or from Moody’s of at least AA or Aa2 (or equivalent rating),
respectively.

     2. Waiver.

(a) (i) Under Section 6.06 of the Credit Agreement, the Borrower agreed not to,
or permit its Subsidiaries, to make Investments other than Permitted Investments
and certain other exceptions enumerated in said Section 6.06. The Borrower has
advised the Administrative Agent and the Lenders that prior to the date hereof,
the Borrower and its Subsidiaries invested in Auction Rate Securities (as
defined above in Section 1(a)), having reset dates within 49 days after their
acquisition and rated not less than AA by S&P or Aa2 by Moody’s.

     (ii) Under Section 6.01(f) of the Credit Agreement, the Borrower agreed to
not permit the Liquidity Amount (as defined in the Credit Agreement) at any time
to be less than the amount specified in such Section 6.01(f). If Auction Rate
Securities were not to be considered “cash and cash equivalents” under GAAP, and
therefore not within the meaning of “Liquidity Amount,” then the Borrower’s
investments in such Auction Rate Securities prior to the date hereof may have
caused the Liquidity Amount to be less than the amount required under said
Section 6.01(f).

     (b) The Administrative Agent and Collateral Agent, and the Lenders, hereby
waive, to the extent applicable, any possible default that may have occurred as
a result of the events described in paragraph (a) of this Section 2. This waiver
is limited to the express terms hereof and nothing herein shall be

2



--------------------------------------------------------------------------------



 



deemed to be a waiver of any other term, condition, representation or covenant
applicable to the Borrower under the Credit Agreement.

     3. No Other Amendments or Waivers. Except as hereby amended, no other term,
condition or provision of the Credit Agreement shall be deemed modified or
amended, and this Amendment shall not be considered a novation. This Amendment
is limited precisely as written and shall not be deemed to (a) be a consent to a
waiver or any other term or condition of the Credit Agreement, the other Loan
Documents or any of the documents referred to therein or executed in connection
therewith or (b) prejudice any right or rights the Lenders may now have or may
have in the future under or in connection with the Credit Agreement, the other
Loan Documents or any documents referred to therein or executed in connection
therewith.

     4. Construction.

     (a) This Amendment is a document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered or applied in accordance with the terms and provisions thereof.

     (b) Whenever the Credit Agreement is referred to in the Credit Agreement or
any of the instruments, agreements or other documents or papers executed and
delivered in connection therewith, it shall be deemed to mean the Credit
Agreement, as the case may be, as modified by this Amendment.

     5. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

     6. Representations and Warranties. After giving effect to this Amendment,
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

     (a) as of the date hereof, no Default or Event of Default has occurred and
is continuing; and

     (b) all representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects as of the date
hereof, except to the extent that any representation or warranty relates to an
earlier date (in which case such representation or warranty is true and correct
in all material respects as of such earlier date).

     7. Condition Precedent to Effectiveness. This Amendment shall become
effective on the date on which the Administrative Agent shall have received
counterparts hereof duly executed and delivered by the Borrower, the Collateral
Agent, the Administrative Agent and the Required Lenders.

     8. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 9.07 (Applicable
Law) of the Credit Agreement, which terms and provisions are incorporated herein
by reference.

3



--------------------------------------------------------------------------------



 



     9. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. The parties may
execute facsimile copies of this Amendment and the facsimile signature of any
such party shall be deemed an original and fully binding on said party.

     10. *

     11. Direction. The Required Lenders hereby direct and instruct the
Administrative Agent and Collateral Agent to execute this Amendment; provided,
however, that such direction and instruction in no way expands, amends, modified
or changes any of the Administrative Agent’s or Collateral Agent’s rights under
the Credit Agreement.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Required Lenders, the Administrative
Agent and the Collateral Agent have caused this Second Amendment to the Credit
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

                  METRIS COMPANIES INC. as Borrower    
 
           

  By:   /s/ Scott R. Fjellman    

           

  Name:   Scott R. Fjellman    

           

  Title:   Senior Vice President & Treasurer    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

           

  Institution:   DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
and Collateral Agent for the Lenders    
 
           

           

  By:   /s/ Boris Treyger    

           

  Name:   Boris Treyger    

           

  Title:   Assistant Vice President    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   The Assets Management Committee of the Coca-Cola Company Master
Retirement Trust    
 
           

      By: Fidelity Management Trust Company, as Investment Manager under power
of attorney    

           

  By:   /s/    

           

  Name:        

           

  Title:   Senior Vice President    

           
 
           

  Institution:   AXP Income Opportunities Fund, a series of AXP Discovery
Series, Inc.    
 
       

           

  By:   /s/ Lorraine R. Hart    

           

  Name:   Lorraine R. Hart    

           

  Title:   Assistant Vice President    

           

      AXP Discovery Series, Inc.    
 
           

  Institution:   AXP Variable Portfolio – High Yield Bond Fund, a series of AXP
Variable Portfolio Income Series, Inc.    

           

  By:   /s/ Lorraine R. Hart    

           

  Name:   Lorraine R. Hart    

           

  Title:   Assistant Vice President    

           

      AXP Variable Portfolio Income Series, Inc.    
 
           

  Institution:   AXP Variable Portfolio – Income Opportunities Fund, a series of
AXP Variable Portfolio Income Series, Inc.    

           
 
       

  By:   /s/ Lorraine R. Hart    

           

  Name:   Lorraine R. Hart    

           

  Title:   Assistant Vice President    

           

      AXP Variable Portfolio Income Series, Inc.    

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Bear Stearns Investment Products Inc.    
 
           

           

  By:   /s/ Jonathan Weiss    

           

  Name:   Jonathan Weiss    

           

  Title:   Authorized Signatory    

           
 
           

  Institution:   Calhoun CBO, Limited    
 
           

      By: American Express Asset Management Group, Inc., its authorized
signatory    
 
           

           

  By:   /s/ Michelle M. Keeley    

           

  Name:   Michelle M. Keeley    

           

  Title:   Senior Vice President – Fixed Income    

           
 
           

  Institution:   California Public Exmployees’ Retirement System    
 
           

      By: Highland Capital Management, L.P. As Authorized Representatives of the
Board    
 
           

           

  By:   /s/ Mark Okada    

           

  Name:   Mark Okada    

           

  Title:   Chief Investment Officer    

           

      Highland Capital Management, L.P.    
 
           

  Institution:   Canpartners Investments IV, LLC    
 
           

      By: Canpartners Investments IV, LLC,
a California limited liability company    

           

  By:   /s/ R.Christian B. Evensen    

           

  Name:   R. Christian B. Evensen    

           

  Title:   Managing Director    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Caspian Capital Partners, L.P.    
 
           

      By: Mariner Investment Group    
 
           

           

  By:   /s/ Charles R. Howe II    

           

  Name:   Charles R. Howe II    

           

  Title:   Treasurer    

           
 
           

  Institution:   Cedar CBO, Limited    
 
           

      By: American Express Asset Management Group, Inc., its authorized
signatory    
 
           

           

  By:   /s/ Michelle M. Keeley    

           

  Name:   Michelle M. Keeley    

           

  Title:   Senior Vice President – Fixed Income    

           
 
           

  Institution:   Centennial CBO, Limited    
 
           

      By: American Express Asset Management Group, Inc., its authorized
signatory    
 
           

           

  By:   /s/ Michelle M. Keeley    

           

  Name:   Michelle M. Keeley    

           

  Title:   Senior Vice President – Fixed Income    

           
 
           

  Institution:   Centurion CDO I, Limited    
 
           

      By: American Express Asset Management Group, Inc., its authorized
signatory    
 
           

           

  By:   /s/ Michelle M. Keeley    

           

  Name:   Michelle M. Keeley    

           

  Title:   Senior Vice President – Fixed Income    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Centurion CDO II, Ltd.    
 
           

      By: American Express Asset Management Group, Inc., as Collateral Manager  
 
 
           

           

  By:   /s/ Vincent P. Pham    

           

  Name:   Vincent P. Pham    

           

  Title:   Director — Operations    

           
 
           

  Institution:   Centurion CDO VI, Ltd.    
 
       

      By: American Express Asset Management Group, Inc. as Collateral Manager  
 
 
           

           

  By:   /s/ Vincent P. Pham    

           

  Name:   Vincent P. Pham    

           

  Title:   Director — Operations    

           
 
           

  Institution:   Continental Casualty Company    
 
           

           

  By:   /s/ Marilou R. McGirr    

           

  Name:   Marilou R. McGirr    

           

  Title:   Vice President and Assistant Treasurer    

           
 
           

  Institution:   Credit Opportunities Funding, Inc.    
 
           

           

  By:   /s/ Meredith J. Koslick    

           

  Name:   Meredith J. Koslick    

           

  Title:   Assistant Vice President    

           
 
           

  Institution:   Empyrean Investments, LLC    
 
           

           

  By:   /s/ Anthony Hynes    

           

  Name:   Anthony Hynes    

           

  Title:   Authorized Signer    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Fidelity Advisor Series II:    

      Fidelity Advisor Strategic Income Fund    
 
       

           

  By:   /s/ Mark Osterheld    

           

  Name:   Mark Osterheld    

           

  Title:   Assistant Treasurer    

           
 
           

  Institution:   Fidelity School Street Trust:    

      Fidelity Strategic Income Fund    
 
       

           

  By:   /s/ Mark Osterheld    

           

  Name:   Mark Osterheld    

           

  Title:   Assistant Treasurer    

           
 
           

  Institution:   Fidelity Summer Street Trust:    

      Fidelity Capital & Income Fund    

           

  By:   /s/ Mark Osterheld    

           

  Name:   Mark Osterheld    

           

  Title:   Assistant Treasurer    

           
 
           

  Institution:   Galaxy CLO 1999-1, Ltd.    
 
           

      By: AIG Global Investment Corp., as Collateral Manager    
 
           

           

  By:   /s/ John G. Lapham, III    

           

  Name:   John G. Lapham, III    

           

  Title:   Managing Director    

           
 
           

  Institution:   Galaxy CLO 2003-1, Ltd.    
 
           

      By: AIG Global Investment Corp. as Investment Advisor    
 
           

           

  By:   /s/ John G. Lapham, III    

           

  Name:   John G. Lapham, III    

           

  Title:   Managing Director    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Galaxy III CLO, Ltd.    
 
           

      By: AIG Global Investment Corp. as Investment Advisor    
 
           

           

  By:   /s/ John G. Lapham, III    

           

  Name:   John G. Lapham, III    

           

  Title:   Managing Director    

           
 
           

  Institution:   Goldman Sachs Credit Partners L.P.    
 
       

           

  By:   /s/ Christopher Burns    

           

  Name:   Christopher Burns    

           

  Title:   Vice President    

           
 
           

  Institution:   Goldman Sachs Special Situations Investing    
 
       

           

  By:   /s/ Albert Dombrowski    

           

  Name:   Albert Dombrowski    

           

  Title:   Authorized Signatory    

           
 
           

  Institution:   Greywolf Capital Overseas Fund    
 
           

           

  By:   /s/ Jim Gillespie    

           

  Name:   Jim Gillespie    

           

  Title:   Partner    

           
 
           

  Institution:   Greywolf Capital Partners II    
 
           

           

  By:   /s/ Jim Gillespie    

           

  Name:   Jim Gillespie    

           

  Title:   Partner    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Hammerman Capital Master Fund, L.P.    

           

  By:   /s/ Andrew F. St. Pierre    

           

  Name:   Andrew F. St. Pierre    

           

  Title:   CFO    

           
 
           

  Institution:   Hammerman Opportunity Master Fund, L.P.    
 
       

           

  By:   /s/ Andrew F. St. Pierre    

           

  Name:   Andrew F. St. Pierre    

           

  Title:   CFO    

           
 
           

  Institution:   Highland Floating Rate Advantage Fund    
 
           

      By: Highland Capital Management, L.P., its Investment Advisor    
 
           

           

  By:   /s/ Mark Okada    

           

  Name:   Mark Okada    

           

  Title:   Chief Investment Officer    

           

      Highland Capital Management, L.P.    
 
           

  Institution:   Highland Floating Rate Limited Liability Company    
 
           

      By: Highland Capital Management, L.P., its Investment Advisor    
 
           

           

  By:   /s/ Mark Okada    

           

  Name:   Mark Okada    

           

  Title:   Chief Investment Officer    

           

      Highland Capital Management, L.P.    

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   High Yield Portfolio, a series of Income Trust    
 
       

           

  By:   /s/ Lorraine R. Hart    

           

  Name:   Lorraine R. Hart    

           

  Title:   Assistant Vice President, Income Trust    

           
 
           

  Institution:   Illinois Municipal Retirement Fund Master Trust    
 
       

      By: Fidelity Management Trust Company, as Investment Manager under power
of attorney    

           

  By:   /s/ James Carroll    

           

  Name:   James Carroll    

           

  Title:   Senior Vice President    

           
 
           

  Institution:   Isles CBO, Limited    
 
           

      By: American Express Asset Management Group, Inc. its authorized signatory
   
 
           

           

  By:   /s/ Michelle M. Keeley    

           

  Name:   Michelle M. Keeley    

           

  Title:   Senior Vice President – Fixed Income    

           
 
           

  Institution:   Quadrangle Master Funding Ltd.    
 
           

           

  By:   /s/ Quadrangle Master Funding Ltd.    

           

  Name:        

           

  Title:   Managing Principal    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Shepherd Investments    
 
           

           

  By:   /s/ Robert J. Barnard    

           

  Name:   Robert J. Barnard    

           

  Title:   Managing Director    

           
 
           

  Institution:   Stark Trading    
 
           

           

  By:   /s/ Robert J. Barnard    

           

  Name:   Robert J. Barnard    

           

  Title:   Managing Director    

           
 
           

  Institution:   SunAmerica Life Insurance Company    
 
           

      By: AIG Global Investment Corp. as Investment Advisor    
 
           

           

  By:   /s/ John G. Lapham, III    

           

  Name:   John G. Lapham, III    

           

  Title:   Managing Director    

           
 
           

  Institution:   Sunrise Partners Limited Partnership    
 
           

           

  By:   /s/ Michael J. Bemer    

           

  Name:   Michael J. Bemer    

           

  Title:   Vice President    

           

      Dawn General Partner Corp. General Partner    
 
           

  Institution:   Taconic Capital Partners L.P.    
 
           

           

  By:   /s/ Jon Jachman    

           

  Name:   Jon Jachman    

           

  Title:   Principal    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Institution:   Thracia, LLC    
 
           

           

  By:   /s/ Frank Argenziano    

           

  Name:   Frank Argenziano    

           

  Title:   CFO    

           
 
           

  Institution:   Variable Insurance Products Fund IV:    

      VIP Strategic Income Portfolio    
 
       

           

  By:   /s/ Mark Osterheld    

           

  Name:   Mark Osterheld    

           

  Title:   Assistant Treasurer    

           
 
           

  Institution:   Watershed Capital Institutional Partners, L.P.    
 
           

      By: WS Partners, L.L.C. Its General Partner    
 
           

           

  By:   /s/ Meridee Moore    

           

  Name:   Meridee Moore    

           

  Title:   Senior Managing Member    

           
 
           

  Institution:   Watershed Capital Partners, L.P.    
 
           

      By: WS Partners, L.L.C. Its General Partner    
 
           

           

  By:   /s/ Meridee Moore    

           

  Name:   Meridee Moore    

           

  Title:   Senior Managing Member    

           
 
           

  Institution:   Watershed Capital Partners (Offshore), Ltd.    
 
           

      By: Watershed Asset Management L.L.C. Its Investment Manager    
 
           

           

  By:   /s/ Meridee Moore    

           

[Signature Page to Second Amendment to Senior Secured Credit Agreement]

 



--------------------------------------------------------------------------------



 



             

  Name:   Meridee Moore    

           

  Title:   Senior Managing Member    

           

*      Denotes confidential information that has been omitted from the exhibit
and filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 